                                                                                                      Case 2:18-cv-04715-JZB Document 1 Filed 12/17/18 Page 1 of 8



                                                                                              1   James Weiler; AZ Bar No. 034371
                                                                                                  Michael Zoldan; AZ Bar No. 028128
                                                                                              2
                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                              3   Jessica Miller; AZ Bar No. 031005
                                                                                                  ZOLDAN LAW GROUP, PLLC
                                                                                              4   14500 N. Northsight Blvd., Suite 213
                                                                                              5   Scottsdale, AZ 85260
                                                                                                  Tel & Fax: 480.442.3410
                                                                                              6   jweiler@zoldangroup.com
                                                                                                  mzoldan@zoldangroup.com
                                                                                              7
                                                                                                  jbarrat@zoldangroup.com
                                                                                              8   jmiller@zoldangroup.com
                                                                                              9   Attorneys for Plaintiff
                                                                                             10   Patrick Castro

                                                                                             11                             UNITED STATES DISTRICT COURT
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                                                    DISTRICT OF ARIZONA
                                                                                             13
                                                                                                  Patrick Castro, an Arizona resident,                          Case No.
                                                                                             14
                                                                                                                       Plaintiff,
                                                                                             15
                                                                                             16          v.

                                                                                                  C&C Verde LLC dba Midas, an Arizona                 VERIFIED COMPLAINT
                                                                                             17
                                                                                                  limited liability company; Christopher
                                                                                             18   Conforti, an Arizona resident, and
                                                                                             19   Nicholas Conforti, an Arizona resident,               (Jury Trial Requested)
                                                                                             20                        Defendants.
                                                                                             21
                                                                                             22          Plaintiff Patrick Castro, for his Verified Complaint against Defendants C&C Verde

                                                                                             23   LLC dba Midas, Christopher Conforti and Nicholas Conforti , hereby allege as follows:
                                                                                             24
                                                                                                                                    NATURE OF THE CASE
                                                                                             25
                                                                                                         1.     Plaintiff brings this action against Defendants for their unlawful failure to
                                                                                             26
                                                                                             27   pay overtime in violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201-219

                                                                                             28   (hereinafter “FLSA”).
                                                                                                     Case 2:18-cv-04715-JZB Document 1 Filed 12/17/18 Page 2 of 8



                                                                                              1           2.    This action is brought to recover unpaid overtime wage compensation,
                                                                                              2
                                                                                                  liquidated damages, and statutory penalties resulting from Defendants’ violations of the
                                                                                              3
                                                                                                  FLSA.
                                                                                              4
                                                                                              5                                JURISDICTION AND VENUE

                                                                                              6           3.    This Court has jurisdiction over the subject matter and the parties hereto
                                                                                              7
                                                                                                  pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
                                                                                              8
                                                                                                          4.    Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because
                                                                                              9
                                                                                             10   all or a substantial part of the acts or omissions giving rise to the claims occurred in the
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   state of Arizona. Plaintiff was employed by Defendants in this District.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                                                          PARTIES
                                                                                             13
                                                                                                          5.    At all relevant times to the matters alleged herein, Plaintiff Patrick Castro
                                                                                             14
                                                                                             15   resided in the District of Arizona.

                                                                                             16           6.    At all relevant times, Plaintiff has been a full-time employee of Defendants
                                                                                             17
                                                                                                  from in or around September 1, 2015 through March 10, 2018.
                                                                                             18
                                                                                                          7.    At all relevant times, Plaintiff was an employee of Defendants as defined by
                                                                                             19
                                                                                             20   29 U.S.C. § 203(e)(1).

                                                                                             21           8.    Defendant C&C Verde LLC dba Midas is a limited liability company,
                                                                                             22
                                                                                                  authorized to do business in Arizona, and is Plaintiff’s employer as defined by 29 U.S.C.
                                                                                             23
                                                                                                  § 203(d).
                                                                                             24
                                                                                             25           9.    Defendant Christopher Conforti is an Arizona resident. He has directly

                                                                                             26   caused events to take place giving rise to this action. Christopher Conforti is the
                                                                                             27   manager/owner of the previously identified corporate entity and has been at all relevant
                                                                                             28
                                                                                                  times Plaintiff’s employer as defined by 29 U.S.C. § 203(d).
                                                                                                     Case 2:18-cv-04715-JZB Document 1 Filed 12/17/18 Page 3 of 8



                                                                                              1          10.    Under the FLSA, Defendant Christopher Conforti is an employer. The
                                                                                              2
                                                                                                  FLSA defines “employer” as any individual who acts directly or indirectly in the interest
                                                                                              3
                                                                                                  of an employer in relation to an employee. Defendant Christopher Conforti determined
                                                                                              4
                                                                                              5   the method and rate of Plaintiff’s payment of wages. As person who acted in the interest

                                                                                              6   of the previously identified corporate entity in relation to the company’s employees,
                                                                                              7
                                                                                                  Christopher Conforti is subject to individual and personal liability under the FLSA
                                                                                              8
                                                                                                         11.    Defendant Nicholas Conforti is an Arizona resident. He has directly caused
                                                                                              9
                                                                                             10   events to take place giving rise to this action. Nicholas Conforti is the owner of the
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   previously identified corporate entity and has been at all relevant times Plaintiff’s employer
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  as defined by 29 U.S.C. § 203(d).
                                                                                             13
                                                                                                         12.    Under the FLSA, Defendant Nicholas Conforti is an employer. The FLSA
                                                                                             14
                                                                                             15   defines “employer” as any individual who acts directly or indirectly in the interest of an

                                                                                             16   employer in relation to an employee. Defendant Nicholas Conforti determined the method
                                                                                             17
                                                                                                  and rate of Plaintiff’s payment of wages. As person who acted in the interest of the
                                                                                             18
                                                                                                  previously identified corporate entity in relation to the company’s employees, Nicholas
                                                                                             19
                                                                                             20   Conforti is subject to individual and personal liability under the FLSA.

                                                                                             21          13.    Plaintiff is further informed, believes, and thereon alleges that each of the
                                                                                             22
                                                                                                  Defendants herein gave consent to, ratified, and authorized the acts of all other Defendants,
                                                                                             23
                                                                                                  as alleged herein.
                                                                                             24
                                                                                             25          14.     Defendants, and each of them, are sued in both their individual and corporate

                                                                                             26   capacities.
                                                                                             27          15.    Defendants are jointly and severally liable for the injuries and damages
                                                                                             28
                                                                                                  sustained by Plaintiff.
                                                                                                     Case 2:18-cv-04715-JZB Document 1 Filed 12/17/18 Page 4 of 8



                                                                                              1          16.    At all relevant times, Defendants have been engaged in interstate commerce
                                                                                              2
                                                                                                  and / or have been an enterprise whose gross annual volume of sales made or business done
                                                                                              3
                                                                                                  is greater than $500,000.
                                                                                              4
                                                                                              5                                 FACTUAL ALLEGATIONS

                                                                                              6          17.    Defendant C&C Verde LLC dba Midas is an automotive repair shop.
                                                                                              7
                                                                                                         18.    In or around 2009, Plaintiff commenced employment with Defendants as a
                                                                                              8
                                                                                                  lead tech/shop foreman.
                                                                                              9
                                                                                             10          19.    Plaintiff’s pimary job duties included the performance of automobile repair
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   and maintenance work, ensuring a clean working environment, and conducting inventory
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  counts.
                                                                                             13
                                                                                                         20.    From September 1, 2015 until March 10, 2018, Plaintiff was a non-exempt
                                                                                             14
                                                                                             15   employee paid an hourly rate of $18.18.

                                                                                             16          21.    Plaintiff does not exercise discretion or independent judgment with respect
                                                                                             17
                                                                                                  to matters of significance.
                                                                                             18
                                                                                                         22.    Plaintiff does not have authority to formulate, affect, interpret, or implement
                                                                                             19
                                                                                             20   Defendants’ management policies or operating practices.

                                                                                             21          23.    Plaintiff does not carry out major assignments in conducting the operations
                                                                                             22
                                                                                                  of Defendants’ business.
                                                                                             23
                                                                                                         24.    Plaintiff does not perform work that affects business operations to a
                                                                                             24
                                                                                             25   substantial degree.

                                                                                             26          25.    Plaintiff does not have the authority or discretion to commit the Defendants
                                                                                             27   in matters of significant financial importance.
                                                                                             28
                                                                                                         26.    Plaintiff does not have authority to waive or otherwise deviate from
                                                                                                     Case 2:18-cv-04715-JZB Document 1 Filed 12/17/18 Page 5 of 8



                                                                                              1   Defendants’ established policies and procedures without prior approval.
                                                                                              2
                                                                                                         27.    Plaintiff does not provide consultation or expert advice to management.
                                                                                              3
                                                                                                         28.    Plaintiff is not involved in planning long-term or short-term business
                                                                                              4
                                                                                              5   objectives.

                                                                                              6          29.    Plaintiff does not investigate and/or resolve matters of significance on behalf
                                                                                              7
                                                                                                  of Defendants.
                                                                                              8
                                                                                                         30.    Plaintiff does not represent Defendants in handling complaints, arbitrating
                                                                                              9
                                                                                             10   disputes, or resolving grievances.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          31.    Plaintiff’s primary duty is not the management of Defendants in which he is
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  employed.
                                                                                             13
                                                                                                         32.    Plaintiff does not have the authority to, nor has he, hired or fired other
                                                                                             14
                                                                                             15   employees.

                                                                                             16          33.    Between September 1, 2015 through March 10, 2018, Defendants failed to
                                                                                             17
                                                                                                  properly compensate Plaintiff for all his overtime hours.
                                                                                             18
                                                                                                         34.    Plaintiff routinely worked in excess of 40 hours per week, and was not
                                                                                             19
                                                                                             20   provided with the required one and one-half times pay premium as required by the FLSA

                                                                                             21   for all his worked overtime hours from September 1, 2015 through March 10, 2018.
                                                                                             22
                                                                                                         35.    At all relevant times during Plaintiff’s employment, Defendants failed to
                                                                                             23
                                                                                                  properly compensate Plaintiff for all his overtime hours.
                                                                                             24
                                                                                             25          36.    Defendants were aware that Plaintiff’s working hours routinely exceeded 40

                                                                                             26   hours, and required him to work overtime as a condition of his employment.
                                                                                             27          37.    Defendants wrongfully withheld wages from Plaintiff by failing to pay all
                                                                                             28
                                                                                                  wages due for overtime hours Plaintiff worked.
                                                                                                     Case 2:18-cv-04715-JZB Document 1 Filed 12/17/18 Page 6 of 8



                                                                                              1          38.    Defendants refused and/or failed to properly disclose or apprise Plaintiff of
                                                                                              2
                                                                                                  his rights under the FLSA.
                                                                                              3
                                                                                                         39.    Defendants’ failure and/or refusal to compensate Plaintiff at the rates and
                                                                                              4
                                                                                              5   amounts required by the FLSA were willful.

                                                                                              6                                 COUNT I
                                                                                                          (FAILURE TO PAY OVERTIME WAGES – FLSA – 29 U.S.C. § 207)
                                                                                              7
                                                                                              8          40.    Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                              9   set forth herein.
                                                                                             10
                                                                                                         41.    At all relevant times, Plaintiff has been employed by Defendants within the
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                                  meaning of the FLSA.
                                                                                             12
                                                                                             13          42.    Plaintiff is an employee entitled to the statutorily mandated overtime wages.
                                                                                             14          43.    Defendants have intentionally failed and/or refused to pay Plaintiff overtime
                                                                                             15
                                                                                                  wages according to the provisions of the FLSA.
                                                                                             16
                                                                                                         44.    As a direct result of Defendants’ violations of the FLSA, Plaintiff has
                                                                                             17
                                                                                             18   suffered damages by not receiving compensation in accordance with 29 U.S.C.§ 207.
                                                                                             19          45.    In addition to the amount of unpaid overtime wages owed to Plaintiff, he is
                                                                                             20
                                                                                                  entitled to recover an additional equal amount as liquidated damages pursuant to 29 U.S.C.
                                                                                             21
                                                                                                  § 216(b).
                                                                                             22
                                                                                             23          46.    Defendants’ actions in failing to compensate Plaintiff, in violation of the

                                                                                             24   FLSA, were willful. Defendants knew Plaintiff was not being compensated overtime for
                                                                                             25
                                                                                                  all time worked in excess of 40 hours in a given workweek between September 1, 2015
                                                                                             26
                                                                                                  through March 10, 2018, and failed to pay proper overtime wages. Defendants knew their
                                                                                             27
                                                                                             28   failure to pay overtime wages was a violation of the FLSA.

                                                                                                         47.    Defendants have not made a good faith effort to comply with the FLSA.
                                                                                                     Case 2:18-cv-04715-JZB Document 1 Filed 12/17/18 Page 7 of 8



                                                                                              1         48.    Plaintiff is also entitled to an award of attorneys’ fees and other statutory
                                                                                              2
                                                                                                  damages pursuant to 29 U.S.C. § 216(b).
                                                                                              3
                                                                                                                     CONCLUSION AND PRAYER FOR RELIEF
                                                                                              4
                                                                                              5         WHEREFORE, Plaintiff prays:

                                                                                              6         A.     For the Court to declare and find that the Defendants committed the
                                                                                              7
                                                                                                               following acts:
                                                                                              8
                                                                                                               i. violated overtime wage provisions of the FLSA, 29 U.S.C. § 207, by
                                                                                              9
                                                                                             10                    failing to pay overtime;
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11         B.     For the Court to award compensatory damages, including liquidated damages
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                               pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                                                                             13
                                                                                                        C.     For the Court to award interest on all wage compensation due accruing from
                                                                                             14
                                                                                             15                the date such amounts were due under all causes of action set forth herein;

                                                                                             16         D.     For the Court to award such other monetary, injunctive, equitable, and
                                                                                             17
                                                                                                               declaratory relief as the Court deems just and proper;
                                                                                             18
                                                                                                        E.     For the Court to award Plaintiff’s reasonable attorneys' fees and costs
                                                                                             19
                                                                                             20                pursuant to 29 U.S.C. § 216(b) and all other causes of action set forth herein;

                                                                                             21         F.     Any other remedies or judgments deemed just and equitable by this Court
                                                                                             22
                                                                                                                                      JURY DEMAND
                                                                                             23
                                                                                                        Plaintiff hereby demands a trial by jury of all issues so triable.
                                                                                             24
                                                                                             25                       RESPECTFULLY SUBMITTED December 17, 2018.

                                                                                             26                                               ZOLDAN LAW GROUP, PLLC
                                                                                             27
                                                                                                                                       By: /s/ James Weiler
                                                                                             28                                             14500 N. Northsight Blvd, Suite 213
                                                                                                                                            Scottsdale, AZ 85260
                                                                                                                                            Attorneys for Plaintiff Patrick Castro
                                                                                                     Case 2:18-cv-04715-JZB Document 1 Filed 12/17/18 Page 8 of 8



                                                                                              1                                      VERIFICATION
                                                                                              2
                                                                                                         Plaintiff Patrick Castro declares under penalty of perjury that he has read the
                                                                                              3
                                                                                                  foregoing Verified Complaint and is familiar with the contents thereof. The matters asserted
                                                                                              4
                                                                                              5   therein are true and based on his personal knowledge, except as to those matters stated upon

                                                                                              6   information and belief, and as to those matters, he believes them to be true.
                                                                                              7
                                                                                              8
                                                                                              9
                                                                                             10
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                             13
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28
